Case 1:21-cv-00400-JTN-RSK ECF No. 22, PageID.405 Filed 08/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 CHARLES RITCHARD,

        Plaintiff,
                                                                  Case No. 1:21-cv-400
 v.
                                                                  HON. JANET T. NEFF
 AMY ANDERSON, in her individual and
 official capacity, et al.,

        Defendants.
 ____________________________/


                                           ORDER

       Defendants filed a Pre-Motion Conference Request concerning their anticipated motion to

dismiss (ECF No. 21), and no Response to their Pre-Motion Conference Request has been timely

filed. Therefore,

       IT IS HEREBY ORDERED that Plaintiff shall file a Response to the Pre-Motion

Conference Request no later than August 12, 2021. Counsel shall adhere to the requirements set

forth in Judge Neff’s Information and Guidelines for Civil Practice, which are available on the

Court’s website (www.miwd.uscourts.gov).



Dated: August 5, 2021                                       /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
